Case: 15-11035    Date Filed: 11/20/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11035
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:11-cr-20678-KMM-5



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

TREVOR RANSFER,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (November 20, 2015)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-11035     Date Filed: 11/20/2015    Page: 2 of 4


      Trevor Sherrod Ransfer appeals his sentence of 741months of imprisonment,

which the district court imposed after the government concurred in Ransfer’s

motion to vacate, 28 U.S.C. § 2255, two of his nine convictions arising from his

participation in a conspiracy to interfere with interstate commerce by robbery in

violation of the Hobbs Act, 18 U.S.C. § 1951(a). The district court resentenced

Ransfer, for his seven remaining convictions, to four concurrent terms of 57

months of imprisonment for conspiring to commit a robbery that affected interstate

commerce and three counts of robbery, id, a consecutive term of 84 months for

possessing a firearm in furtherance of a crime of violence, id. § 924(c)(1)(A)(ii),

and two 300-month terms for two additional counts of possessing of a firearm, id.,

to run consecutively to one another and to Ransfer’s other sentences. This

sentence, Ransfer argues, is procedurally and substantively unreasonable. We

affirm.

      We review the reasonableness of a sentence under a deferential standard for

abuse of discretion. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597

(2007). “That familiar standard ‘allows a range of choice for the district court, so

long as that choice does not constitute a clear error of judgment.’” United States v.

Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc) (quoting United States v.

Frazier, 387 F.3d 1244, 1259 (11th Cir.2004) (en banc)). We will not disturb the

sentence unless “we are left with the definite and firm conviction that the district


                                          2
               Case: 15-11035     Date Filed: 11/20/2015    Page: 3 of 4


court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case.” Id. at 1190 (internal quotation marks and citation omitted).

      Ransfer’s sentence is procedurally and substantively reasonable. Ransfer

argues that the district court failed to consider the statutory sentencing factors, but

the court stated that its sentence reflected the “seriousness of [Ransfer’s] original

underlying criminal conduct”; Ransfer’s background and history, which contained

“instances of violence associated with . . . criminal behavior . . . [about which] he

just never seemed to get the message” that “what he was doing was wrong”; and

the need for the sentence “to deter further recividism.” See 18 U.S.C. § 3553(a).

The district court fashioned its sentence to punish Ransfer for wielding a firearm

during four robberies and for pistol whipping one victim who tried to escape, to

account for Ransfer’s history of violent conduct, which included choking his sister

and battering his mother and hitting his pregnant girlfriend three times with a chair,

and to deter Ransfer from committing similar crimes in the future. The district

court reasonably determined that sentences at the low end of the advisory range for

his conspiracy and robbery offenses coupled with the mandatory sentences for his

firearm offenses satisfied the statutory purposes of sentencing. See id. Ransfer

argues that the length of his sentence suggests that the district court failed to

account for the need to avoid unwarranted sentencing disparities, see id.


                                           3
              Case: 15-11035      Date Filed: 11/20/2015   Page: 4 of 4


§ 3553(a)(6), but as the district court stated, Ransfer was not similarly situated to

coconspirators who “admitted . . . guilt” and took “the first step towards

rehabilitation or remorsefulness,” which affects how to “fashion[] a sentence for a

particular defendant.” See United States v. Cavallo, 790 F.3d 1202, 1237 (11th Cir.

2015); United States v. Docampo, 573 F.3d 1091, 1101 (11th Cir. 2009). The

district court did not abuse its discretion by sentencing Ransfer to 741 months of

imprisonment.

      We AFFIRM Ransfer’s sentence.




                                           4